Citation Nr: 0922002	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a dislocation of the left wrist with 
arthrodesis. 

2.  Entitlement to a rating in excess of 10 percent for left 
lateral femoral cutaneous nerve palsy secondary to a bone 
graft.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
posttraumatic stress disorder (PSTD), and if so, whether 
service connection is warranted. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
depression, and if so, whether service connection is 
warranted. 

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
anxiety disorder, and if so, whether service connection is 
warranted. 

6.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hypertension, and if so, whether service connection is 
warranted. 

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1982 and from May 1990 to January 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the Board by videoconference 
from the RO in January 2009.  A transcript of the hearing is 
associated with the claims file. 

During the hearing, the Veteran and his representative 
indicated that another claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
had either been filed or, if not, might be filed in the near 
future.  To the extent that his testimony raised the issue of 
entitlement to TDIU, the matter is referred to the RO for the 
appropriate consideration.  
 
The issues of increased ratings for disabilities of the left 
wrist and left lateral femoral cutaneous nerve palsy and for 
service connection for post-traumatic stress disorder, 
depression, and an anxiety disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In June 1996, the RO denied service connection for PTSD 
and, in August 1999 and in May 2003, the RO denied petitions 
to reopen the claim.  The Veteran did not express 
disagreement with each decision within one year.  

2.  Evidence received since May 2003 in the form of testimony 
at a January 2009 Board hearing is new, not cumulative, 
relates to a previously unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD. 

3.  In May 2002, the RO denied service connection for 
depression and anxiety disorders, and in May 2003, the RO 
confirmed and continued the previous denial.  The Veteran did 
not express disagreement within one year.

4.  Evidence received since May 2003 is new, not cumulative, 
relates to a previously unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
depression and anxiety disorders. 

5.  In June 1993 and in November 1995, the RO denied service 
connection for hypertension.  In June 1996, the RO denied a 
petition to reopen the claim.  The Veteran did not express 
disagreement with each decision within one year. 

6.  Evidence received since June 1996, though new, is 
cumulative, is not material to the reason for the previous 
denial, and does not raise a reasonable possibility of 
substantiating the claim for service connection for 
hypertension.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 3.304, 20.302 
(2008).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for depression.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2008).

4.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In October 2006, the RO provided a notice that met these 
requirements.  The RO explained the reasons for previous 
denials of service connection for PTSD, depression, and 
anxiety disorders and the criteria for reopening the final 
disallowed claims.  The RO discussed the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The RO also 
provided the criteria for service connection.  

If there was any error with respect to the Kent notice 
provided, the Board finds that any error is harmless as 
claims for PTSD, depression and anxiety have been reopened.  
Concerning the issue of hypertension, the Board notes that 
the rating decision on appeal and the statement of the case 
provided the criteria for reopening claims and explained why 
his claim was not reopened.  As the October 2006 letter also 
provided notice of the types of information and evidence that 
could be submitted to substantiate the claim, the Board finds 
that a reasonable person would be expected to understand what 
was required to substantiate the claim.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
outpatient treatment records.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Veteran served as a food service specialist in an Army 
signal battalion including service in Southwest Asia from 
1990 to 1991.  The Veteran contends that his psychiatric 
disorders are related to traumatic events and injuries in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service-connected disability.
 
Service personnel records showed that the veteran was 
assigned to an Army signal battalion stationed in Germany.  
Service treatment records showed that the Veteran was 
deployed to Saudi Arabia in March 1991 where he fell on his 
left hand, sustaining torn wrist ligaments with subluxation 
of the luante and some degree of scapholunate disassociation.  
In May 1991, the Veteran underwent a partial wrist fusion 
that was unsuccessful in relieving pain.  In April 1992, the 
Veteran underwent a complete wrist arthrodesis.  A military 
medical evaluation board determined that the Veteran could no 
longer perform his military duties.  The Veteran received an 
honorable discharge with severance pay. 

Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Service personnel records do not contain indications combat 
service such as award of the Combat Infantryman Badge.  
Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any psychiatric disorders.  

In August 1993, a VA physician performed a mental health 
examination.  The physician noted the Veteran's reports of 
physical abuse as a child but no reports of combat action or 
experiences other than an injury to the left wrist while 
unloading supplies.  The physician noted that the Veteran 
specifically denied having experienced combat first hand but 
was able to see explosions in the distance.  The Veteran 
reported nightmares, insomnia, irritability, depressed mood, 
and general fatigue since discharge from service but denied 
any relationship of the symptoms to events in Saudi Arabia.  
The physician also noted a history of spouse abuse, substance 
abuse, and financial mismanagement.  The physician diagnosed 
alcohol abuse, dysthymia, marital problems, and PTSD related 
to childhood physical abuse.  

In a June 1995 VA screening and in a July 1995 psychological 
assessment, the Veteran reported that his Army unit was 
deployed from December 1990 to March 1991 to the Persian 
Gulf.  He stated that his unit moved frequently close to the 
border with Iraq and that he witnessed fighting and observed 
dead civilians and badly injured soldiers.  He further stated 
that he witnessed the decapitation of a fellow soldier in a 
vehicle accident.  The examining psychologist also noted the 
Veteran's reports of being the victim of pre-service physical 
abuse by family members and post-service spouse abuse, 
substance abuse, suicide attempts, difficulty holding 
employment, and financial distress.  The examiner diagnosed 
PSTD.  

In June 1996, the RO denied service connection for PTSD 
because the 1993  examination revealed no stressors in 
service, service personnel records showed no combat service, 
and the Veteran did not provide sufficient details of events 
described in the 1995 examination to permit verification of 
the stressors.  In August 1999 and in May 2003, the RO denied 
petitions to reopen the claim because the Veteran did not 
respond to requests for additional verification information 
or because the evidence submitted was cumulative of evidence 
already considered.  The Veteran did not express disagreement 
with each decision within one year, and the decisions became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

The Veteran's current petition to reopen the claim was 
received by the RO in September 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the any diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for PTSD is based on the same symptoms, stressors, 
and diagnoses as were considered in earlier adjudications.  
Since the current diagnoses and claim are based on the same 
facts as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.  
Id.  

Since May 2003, the RO received VA outpatient and inpatient 
treatment reports showing on-going psychiatric care for 
depression, anxiety, and PTSD.  The Veteran received 
inpatient care on two occasions in 2008 following events 
considered by medical practitioners to be possible suicide 
attempts.  Examiners consistently diagnosed depression and 
anxiety disorders with occasional inclusion of PTSD based on 
the Veteran's description of the same combat events.  In an 
August 2008 statement, the Veteran reported that he had 
witnessed fellow soldiers being killed and wounded but could 
not recall their names.  In a January 2009 Board hearing, the 
Veteran stated that he had been in combat in the Persian Gulf 
War, that he had received the Combat Infantryman Badge, and 
that he had a DD-214 certificate from an earlier date.  He 
stated that his unit moved frequently along the border with 
Iraq to avoid incoming fire, that he saw many dead bodies, 
and that a member of his platoon was decapitated in a vehicle 
accident in March 1991.  He could not recall the soldier's 
name but did provide the name of his platoon sergeant who he 
contends also witnessed the accident.   

The Board concludes that the medical evidence and written 
statements received since the last final disallowance of the 
claim for service connection for PTSD are cumulative of 
evidence already considered.  However, the Veteran's 
testimony at the hearing in which he stated that the fellow 
soldier was killed in a vehicle accident in March 1991 and 
was a member of his platoon is new because it was not 
previously considered.  The new information is material 
because it provides details of the traumatic event sufficient 
to warrant a search of his unit's records for March 1991 to 
verify the occurrence of the event.  For the purposes of new 
and material evidence analysis, the Veteran's statements are 
presumed to be credible.  Therefore, and to this extent only, 
the petition to reopen the claim is granted, and the issue of 
service connection is further addressed in the Remand section 
below.  

Depression and Anxiety Disorders

As previously noted, service treatment records are silent for 
any symptoms, diagnoses, or treatment for any psychiatric 
disorders.  

In an August 1993 VA mental health examination, a physician 
noted the Veteran's reports of violent dreams related to 
violent events he experienced as a teenager and irritability 
and intrusive thoughts related to marital discord. The 
Veteran did not relate any symptoms to events in service 
including a left wrist injury.   The physician also noted 
symptoms of insomnia, irritability, depressed mood, and 
general fatigue.  The physician diagnosed alcohol abuse, 
dysthymia, marital problems, and PTSD related to childhood 
physical abuse.  

In April and May 1995, the Veteran was hospitalized at a VA 
facility for treatment for substance abuse.  In June and July 
2001, the Veteran was hospitalized at a VA facility for 
symptoms of alcohol dependency and depression.  The Veteran 
was homeless and had expressed suicide ideations.  The final 
diagnosis was depression with psychotic features.  The 
attending physicians did not explicitly comment on the 
etiology of the disorder.  In an August 2001 VA vocational 
assessment, a rehabilitation specialist noted the Veteran's 
reports that the onset of depression occurred after his wrist 
in jury in service and he subsequently had difficulty 
retaining employment in part from limitations imposed by left 
wrist and hip disorders.  The Veteran failed to report for a 
VA mental health examination in March 2002.  In May 2002, the 
RO denied service connection for depression and anxiety 
disorders because there was no medical evidence relating 
these disorders to an in-service disease, injury, or event.  
The Veteran did not express disagreement within one year, and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).  

VA outpatient treatment records from October 2002 to February 
2003 showed continued treatment for depression and substance-
induced mood disorders.  Examiners noted domestic, housing, 
financial, and unemployment factors but did not comment 
explicitly on the origin of the disorders or that they were 
related to any events in service.  Although they did note the 
Veteran's reports that his difficulty retaining employment 
was related to incapacity imposed by wrist and hip disorders 
deficits, the examiners did not explicitly comment on the 
impact of the physical disabilities on his psychiatric 
disorders.  In May 2003, the RO confirmed and continued the 
earlier denial based on lack of a nexus to service.

The Veteran's current petition to reopen the claims was 
received in September 2006.   The Board refers to the legal 
criteria for reopening final disallowed claims discussed in 
the previous section.  The veteran's current claim for 
service connection for depression and an anxiety disorder is 
based on the same symptoms, and diagnoses as were considered 
in earlier adjudications.  However, there is evidence that 
the disorders may be related to or aggravated by physical 
injuries sustained in service.  Although the disorders may 
have a different etiology, the current symptoms and diagnoses 
are based on the same medical observations as the time the 
case was last decided on the merits.  Therefore, new and 
material evidence is necessary to reopen the claim.   

Since May 2003, the RO received VA outpatient treatment 
records, reports of VA examinations of the left wrist and 
hip, a December 2006 statement from a civilian coworker, a 
state unemployment medical certificate from the Veteran's VA 
primary care physician, and records of inpatient care on two 
occasions in 2008 following events considered by medical 
practitioners to be possible suicide attempts.  The Veteran 
also provided testimony at a January 2009 Board hearing 
relevant to depressive and anxiety disorders and on-going 
psychiatric treatment.  The outpatient and inpatient VA 
records regarding the symptoms, diagnosis, and treatment for 
the disorders is not new as it is cumulative of evidence 
previously considered.  Although the records provide current 
assessments of the Veteran's status, they do not address a 
relationship of the disorders to service.  The records are 
cumulative in that they continue to show a relationship 
between depression and anxiety disorders and unemployment and 
financial distress. 

A VA examiner in September 2006 who evaluated the service-
connected left hip disorder stated that the meralgia 
paresthetica, also diagnosed as left lateral femoral 
cutaneous nerve palsy, was significant enough to cause 
multiple job changes because the Veteran was unable to stand 
or walk for prolonged periods of time.  In his December 2006 
statement, the Veteran's coworker also stated that he was 
unable to sustain employment as a corrections officer because 
of an inability to stand for long periods of time and use his 
left hand properly.  In the January 2009 hearing, the Veteran 
stated that he was unable to retain employment in a warehouse 
or in a computer assembly business because of the inability 
to grasp components, lift weight, or stand for long periods 
of time due to his wrist and hip disunities.  The Board notes 
that the previous final decisions for depression and anxiety 
denied service connection on a direct basis but did not 
address service connection secondary to disorders of the left 
wrist and hip. 

The Board concludes that lay and medical evidence of 
inability to hold employment related to a service-connected 
hip disability is new as it was not previously considered by 
adjudicators.  The evidence is material because it is 
relevant to the causation or aggravation of the depressive 
and anxiety disorders secondary to service-connected 
disorders of the wrist and hip and raises a reasonable 
possibility of substantiating the claims.  Moreover, the 
reported stressor that was discussed above with respect to 
the claim for PTSD is also relevant as to the other claimed 
psychiatric conditions.  Therefore, and to this extent only, 
the Board grants the petition to reopen the claims, and the 
issues of service connection for depression and anxiety 
disorders are further addressed in the Remand section below.  

Hypertension

Service treatment records showed measurements of elevated 
blood pressure were noted when the Veteran sought treatment 
for unrelated symptoms in January and March 1992.  Neither 
measurement showed blood pressure in excess of 160 mmHg 
systolic or 90 mmHg diastolic.   In a June 1992 physical 
examination performed for a Medical Evaluation Board, a 
physician noted normal blood pressure.  However, in a July 
1992 discharge physical examination, the Veteran reported 
that he experienced high blood pressure, and a physician 
noted a single blood pressure measurement as 152/100 mm Hg.  
There was no diagnosis of any chronic vascular disease.     

In May 1993, a VA physician noted that the Veteran had a two 
year history of borderline high blood pressure but that he 
had never been prescribed medication.  The physician measured 
blood pressure in three body positions and all measurements 
were less than 150 mmHg systolic and 100 mmHg diastolic.  The 
physician diagnosed a history of high blood pressure on no 
medication.  In June 1993, the RO denied service connection 
for hypertension because there was no diagnosis of a current 
chronic disorder.  The Veteran did not express disagreement 
within one year, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

In April and May 1995, the Veteran was hospitalized at a VA 
facility for treatment for substance abuse.  While under 
treatment, the attending physician also diagnosed 
hypertension and prescribed medication.  In November 1995, 
the RO denied service connection for hypertension because the 
Veteran was first diagnosed with hypertension greater than 
one year after service and there was no evidence of a 
relationship to service.  The Veteran did not express 
disagreement but in one week petitioned to reopen the claim.  
In June 1996, the RO denied the petition because no new and 
material evidence had been received relevant to hypertension.  
The Veteran did not express disagreement within one year, and 
the decisions became final.  Id. 

The Veteran's current petition to reopen the claim was 
received in September 2006.   The Board refers to the legal 
criteria for reopening final disallowed claims discussed in 
the previous section.  The veteran's current claim for 
service connection for hypertension is based on the same 
symptoms and diagnoses as were considered in earlier 
adjudications.  Therefore, new and material evidence is 
necessary to reopen the claim.   

Since June 1996, the RO received outpatient and inpatient VA 
medical records through February 2009.  The records showed 
on-going monitoring and treatment for hypertension.  None of 
the examiners commented on the etiology of the disorder. 

The Board concludes that no new and material evidence has 
been received since the last final disallowance of the claim 
for service connection for hypertension.  The evidence 
received, though new, is cumulative because it continues to 
show that the Veteran has been diagnosed and treated with 
medication for hypertension, which the RO acknowledged in the 
last final decision.  The evidence is not material to the 
reason for the previous denial because it does not contain 
medical evidence of a relationship between the Veteran's 
current disorder and any aspect of service including the 
incidences of occasional high blood pressure measurements in 
service.   

As no new and material evidence has been received, the Board 
does not have jurisdiction and the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Circ 1996); Butler v. Brown, 9 Vet. App. 167, 
171(1996). 


ORDER

The final disallowed claim for service connection for post-
traumatic stress disorder is reopened, and to this extent 
only, the appeal is allowed.  

The final disallowed claim for service connection for 
depression is reopened, and to this extent only, the appeal 
is allowed.  

The final disallowed claim for service connection for an 
anxiety disorder is reopened, and to this extent only, the 
appeal is allowed.  

The petition to reopen the claim for service connection for 
hypertension is denied.  


REMAND

In a January 2009 Board hearing, the Veteran stated that he 
had applied for Social Security Administration disability 
benefits.  He did not identify the specific disabilities 
under consideration by SSA.  The Veteran indicated that 
benefits had been denied but that he had appeared at a 
hearing and had appealed the decision.  

Although generally VA is not bound by an SSA determination, 
it is pertinent to the claims.  Murinczak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Because SSA's decision and the 
records upon which the agency based its determination may be 
relevant to VA's adjudication of his pending claims, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The most recent VA compensation and pension examinations of 
the left wrist and left hip were in September and October 
2006 respectively.  In his January 2009 Board hearing, the 
Veteran indicated that his symptoms had become worse and 
interfered with occupational functions such as grasping, use 
of a computer keyboard, lifting, and extended standing.  As 
discussed above, there is also medical evidence that the loss 
of function interfered with retaining employment and is 
related to depression and anxiety disorders.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, examinations are necessary to provide a current 
assessment of the degree of disability imposed by disorders 
of the left wrist and left hip and whether the disabilities 
caused or aggravated the depression and anxiety disorders.  

As previously discussed, the Veteran stated that he witnessed 
a traumatic event in March 1991 when a member of his platoon 
in the 143rd Signal Battalion was decapitated in a vehicle 
accident while the unit was deployed to Saudi Arabia.  A 
request to the Joint Services Records Research Center for 
daily reports and unit operations logs and summaries for this 
unit for March 1991 is necessary to obtain verification of 
the occurrence of the contended event.  

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since February 2009.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration adjudicative and 
supporting medical records related to the 
consideration of disability benefits for 
the Veteran.  Associate any records 
received with the claims file. 

2.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from February 24, 
2009.   

3.  Schedule the Veteran for a VA 
examination(s).  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's residuals of a dislocation of 
the left wrist with arthrodesis and left 
lateral femoral cutaneous nerve palsy 
secondary to a bone graft.  

4.  Request from the Joint Services 
Record Research Center (JSRRC) morning 
reports and unit operations summaries for 
the Army 143rd Signal Battalion for 
operations in Saudi Arabia in March 1991.  
Associate any records received with the 
claims file. 

5.  Then, schedule the Veteran for a VA 
psychiatric examination by a psychiatrist 
or doctoral level psychologist.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's mental status. 

a.  Request that the examiner provide an 
opinion whether any psychiatric 
disability is at least as likely as not 
(50 percent or greater possibility) 
related to service.  If the March 1991 
incident is corroborated, the RO should 
so inform the examiner.  If PTSD is 
diagnosed, the examiner should specify 
the corroborated stressor which resulted 
in PTSD.  In that regard, the examiner's 
attention is also directed to the 
Veteran's report of his left wrist injury 
being a stressor.  

b.  Request that the examiner provide an 
opinion whether any psychiatric 
disability is at least as likely as not 
(50 percent or greater probability) 
caused by the service-connected injuries 
to the left wrist and left hip.  

c.  If the answer to b. is in the 
negative, request that the examiner 
provide an opinion whether any 
psychiatric disability is at least as 
likely as not (50 percent or greater 
probability) aggravated (i.e., 
permanently worsened) by the service-
connected injuries to the left wrist and 
left hip.

6.  Then, after performing any other 
development deemed appropriate, 
readjudicate the claims for increased 
ratings for residuals of dislocation of 
the left wrist with arthrodesis and for 
left lateral femoral cutaneous nerve 
palsy secondary to a bone graft; and 
claims for service connection for an 
acquired psychiatric disorder, to include 
post-traumatic stress disorder, 
depression, and anxiety disorders.  If 
any decision remains adverse to the 
Veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


